DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-45 are pending in this application.

Response to Amendment
This office action is in response to applicant’s communication filed on December 11th, 2020. The Applicant’s remark and amendments to the claims were considered with the results that follow.
In response to the last Office Action, claims 1, 15, 19, 23, 33, and 41 are amended. As a result, claims 1-45 are pending in this application.

Response to Arguments
Applicant’s arguments, see pg. 12 filed on December 11th, 2020, with respect to the rejections of independent claims 1, 15, 19, 23, and 33 under 35 U.S.C 103, where the applicant asserts that neither Arrouye and Gross does not disclose not teach or suggest, “…the application is one of a plurality of applications, the metadata includes multiple user action attributes associated with a plurality of applications and a plurality of application names associated with the plurality of applications”. Examiner agreed that the applied reference, Gross, does not teach or suggest the above limitation, therefore, the argument have been fully considered and are persuasive. The rejection has been withdrawn under 35 U.S.C 103. However, upon 

Rathod teaches “the application is one of a plurality of applications, the metadata includes multiple user action attributes associated with a plurality of applications and a plurality of application names associated with the plurality of applications”. Rathod specify on [0374], “Actions & Activities Store 7950, wherein action(s) item(s) comprises of user name, identity, profile link whose actions are monitored, tracked & recorded, action identity, action source(s) including web site, application, service, network, device, sensor, connected or related user, location and digital or automated sources, action date & time, action categories or types, action location(s), action details or descriptions, action associate one or more active links, action associate one or more identified objects, applications, services, people, groups, networks, action related one or more lists, attachments, multimedia data, action associate metadata”.

As such, 
Applicant’s arguments, see pg. 13 filed on December 11th, 2020, with respect to the rejections of independent claim 41 under 35 U.S.C 103, where the applicant asserts that neither Arrouye, Gross, and Lee does not disclose not teach or suggest, “…the application is one of a plurality of applications, the metadata includes multiple user action attributes associated with a plurality of applications and a plurality of application names associated with the plurality of applications”. Examiner agreed that the applied reference, Gross, does not teach or suggest the above limitation, therefore, the argument have been fully considered and are persuasive. The rejection has been withdrawn under 35 U.S.C 103. However, upon further consideration, a new ground of rejection is made in view of U.S Patent Application Publication 2011/0276396 issued to Yogesh Chunilal Rathod (hereinafter as “Rathod”).

Rathod teaches “the application is one of a plurality of applications, the metadata includes multiple user action attributes associated with a plurality of applications and a plurality of application names associated with the plurality of applications”. Rathod specify on [0374], “Actions & Activities Store 7950, wherein action(s) item(s) comprises of user name, identity, profile link whose actions are monitored, tracked & recorded, action identity, action source(s) including web site, application, service, network, device, sensor, connected or related user, location and digital or automated sources, action date & time, action categories or types, action location(s), action details or descriptions, action associate one or more active links, action associate one or more identified objects, applications, services, people, groups, networks, action 

As such, Rathod teaches actions being monitor for each applications in which includes the identified objects and applications and the actions for each user that perform in which includes the action associate to the metadata. The activity and action related to the description include identifying the action and status related to the applications.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-12, 14-16, 19-20, 23-25, 28, 33, 37, and 44-45  are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2005/0289109 issued to Arrouye et al. (hereinafter as "Arrouye" in view of U.S Patent Application Publication 2011/0276396 issued to Yogesh Chunilal Rathod (hereinafter as “Rathod”).
	
Regarding claim 1, Arrouye teaches a non-transitory machine-readable medium storing instructions which (Arrouye:[0076]; That is, the techniques may be carried out in a computer system or other data processing system in response to its processor, such as a microprocessor, executing sequences of instructions contained in a memory, such as ROM 107, RAM 105, mass storage 106 or a remote storage device), 

when executed by one or more processors of a computing device(Arrouye: [0076]; It will be apparent from this description that aspects of the present invention may be embodied, at least in part, in software. That is, the techniques may be carried out in a computer system or other data processing system in response to its processor, such as a microprocessor, executing sequences of instructions contained in a memory, such as ROM 107, RAM 105, mass storage 106 or a remote storage device),

 	cause the computing device to perform operations comprising: receiving a search query for one or more content items(Arrouye: [0117]; FIG. 29 shows an exemplary method for providing live updating of search results windows. In operation 2901, the system receives a command to perform a search on the content of files or metadata of the files. Then in operation 2907, the system updates automatically the search results in the search window dynamically as the new documents are created or received. Thus, as new documents which match the search query are created or received, then a representation of them appear within the search result window without );

 identifying one or more references within the search query, wherein the references include at least a reference to the user action (Arrouye:[0111]; FIG. 14B shows a way in which a user may sort or further search within the search results specified by a saved search, such as a smart folder. In the case of FIG. 14B, the user has selected the smart folder 1406 and has then entered text “jpg” 1425 in the text entry region 1415…Thus, PhotoShop files and other files such as TIF files and GIF files are excluded from the search results displayed within the display region 1403 of FIG. 14B because the user has excluded those files by adding an additional search criteria specified by the text 1425 in the text entry region 1415. Thus, it is possible for a user to save a search query and use it later and to further limit the results of the search query by performing a search on the results of the search query to further limit the search results [0119]; The fourth smart folder 3309 represents a saved search query which causes a search for all text type documents modified in the last week and which were authored by “John.” 

    PNG
    media_image1.png
    538
    694
    media_image1.png
    Greyscale
);
identifying search criteria associated with the one or more references, wherein the search criteria correspond to one or more attributes stored as metadata (Arrouye :[0103]; The search parameter menu bar 1111 appears below the search parameter menu bar 1111A as shown in FIG. 11C. The user may then specify additional search parameters by again using the “search by” pull down menu 112 or by typing text into the text entry field 1109…such as the options shown within the menu 1113 or alternative options such as those which relate to PhotoShop documents (e.g. the various fields in the metadata for PhotoShop type of documents). [0111]; Thus, it is possible for a user to save a search query and use it later and to further limit the results of the search query by performing a search on the results of the search query to further limit the search results [0128]; FIG. 19C shows the user interface of another search result window 1930 which includes a text entry region 1903 and the selection regions 1905, 1907, and 1908 along with a scrolling control 1926. The results shown in the window 1930 have been grouped by date and sorted within each group by date. Thus, the headers 1932, 1934, 1936, 1938, and 1940 specify time periods such as when the document was last modified (e.g. last modified today, or yesterday, or last week{Examiner correlates the search query as reference in determining the results. In this instance if the user search for the document last modified the results displayed showed would be sorted based on the group date, where the attribute is the time on how it was last modified})

    PNG
    media_image2.png
    622
    612
    media_image2.png
    Greyscale

); and 

identifying one or more content items using the metadata based on performing a search for content items associated with the one or more attributes corresponding to the search criteria (Arrouye:[0122]; The search query may be edited using the various controls within the input region 3600. This region includes a location slice which specifies a location, such as everywhere 3601 and also includes a text entry field 3603 into which text may be entered. In the case shown in FIG. 36, the word “button” has been entered into the text entry field 3603 such that the search query searches for any Adobe PhotoShop document containing the word “button” which was viewed this week. The additional parameters of the kind of document and the date of the document are specified by the pull down menus 3605, 3607, 3609, and 3611 {Examiner note that the search criteria here is utilizing a specific content item being search such as the Adobe Photo content item with a time attribute selection on how view last modify item}

    PNG
    media_image3.png
    517
    691
    media_image3.png
    Greyscale

).  

Although, Arrouye teaches identifying one or more content items based on performing a search for content items associated with the one or more attributes corresponding to the search criteria and storing attribute according to the action performed associated to time (See Arrouye [0122]; The search query may be edited using the various controls within the input region 3600. In the case shown in FIG. 36, the word “button” has been entered into the text entry field 3603 such that the search query searches for any Adobe PhotoShop document containing the word “button” which was viewed this week. The additional parameters of the kind of document and the date of the document are specified by the pull down menus 3605, 3607, 3609, and 3611).

	Arrouye does not explicitly teach in response to detecting, at a device, a user action performed by an application with a content item, storing one or more attributes characterizing a type of the user action performed, wherein the attributes are stored as metadata, the application is one of a plurality of applications, the metadata includes multiple user action attributes associated with a plurality of applications and a plurality of application names associated with the plurality of applications, and the attributes include an attribute identifying the type of user action performed and an attribute identifying a name of the application; 
	
	However, Rathod teaches in response to detecting, at a device, a user action performed by an application with a content item, storing one or more attributes characterizing a type of the user action performed (Rathod: [0354]; each user or entity are received, recorded, logged & store with who, what, where, when, how, why about action or activity or status or log item(s) and associate accessible active links, identified action related objects, applications, services, URLs, web pages, networks, groups, associate metadata, data & privacy settings, dynamic application features), wherein 

the attributes are stored as metadata, the application is one of a plurality of applications, the metadata includes multiple user action attributes associated with a plurality of applications and a plurality of application names associated with the plurality of applications (Rathod: [0374]; Actions & Activities Store 7950, wherein action(s) item(s) comprises of user name, identity, profile link whose actions are monitored, tracked & recorded, action identity, action source(s) including web site, application, service, network, device, sensor, connected or related user, location and digital or automated sources, action date & time, action categories or types, action location(s), action details or descriptions, action associate one or more active links, action associate one or more identified objects, applications, services, people, groups, networks, action related one or more lists, attachments, multimedia data, action associate metadata), and

 	the attributes include an attribute identifying the type of user action performed and an attribute identifying a name of the application (Rathod: [0374]; Actions & Activities Store 7950, wherein action(s) item(s) comprises of user name, identity, profile link whose actions are monitored, tracked & recorded, action identity, action source(s) including web site, application, service, network, device, sensor, connected or related user, location and digital or automated sources, action date & time, action categories or types, action location(s), action details or descriptions, action associate one or more active links, action associate one or more identified objects, applications,.. , action associate metadata); 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Arrouye (teaches to include storing the attribute according the attribute of the metadata by receiving a search query and identifying the action according to the search criteria) with the teachings of Rathod (teaches action or activity or status or log item(s) for the associated specific functions according to the application). One of ordinary skill in the art would have been motivated to make such a combination of providing efficient performance in providing a match for ee Rathod: [0169]). In addition, the references (Arrouye and Rathod) teach features that are directed to analogous art and they are directed to the same field of endeavor as Arrouye and Rathod are directed to searching applications and tracking information associated to each user’s action to determine the collaboration between the users.
	Regarding claim 2, the modification of Arrouye and Rathod teaches claimed invention substantially as claimed, and Arrouye further teaches the metadata is stored as part of the content item (Arrouye: [0111]; In the case of FIG. 14B, the user has selected the smart folder 1406 and has then entered text “jpg” 1425 in the text entry region 1415. This has caused the system to filter or further limit the search results obtained from the search query saved as the smart folder 1406…It can be seen that the “jpg” text entry is ANDed logically with the other search parameters to achieve the search results displayed in the display region 1403. It can also be seen that the user has selected the icon view by selecting the icon view button 1409 {Examiner correlates the filtering as limiting the searching to correspond to the attributes that is being stored as a metadata to show only the characteristics corresponding to the search query}).  

	Regarding claim 3, the modification of Arrouye and Rathod teaches claimed invention substantially as claimed, and Arrouye further teaches creating an index of the metadata for content items stored on the device (Arrouye: [0086]; Once activated, the importer or capture software imports the appropriate metadata (for the particular file type) into the metadata database, such as metadata database 415 as 507. Then in operation 509, the metadata is stored in the database {Examiner correlates importing as creating an index for the metadata}), and wherein

 	the performing the search includes searching the index (Arrouye: [0086]; Then in operation 511, the metadata processing software 401 receives search parameter inputs and performs a search of the metadata database (and optionally also causes a search of non-metadata sources such as the index of files 421) and causes the results of the search to be displayed in a user interface. This may be performed by exchanging information between one of the applications, such as the software 405 or the software 407 or the other applications 409 and the metadata processing software 401 through the interface 411. For example, the file system software 405 may present a graphical user interface, allowing a user to input search parameters and allowing the user to cause a search to be performed).  

	Regarding claim 4, the modification of Arrouye and Rathod teaches claimed invention substantially as claimed, and Arrouye further teaches the user action performed includes sharing the content item between a first user and a second user, and wherein the one or more attributes include an identifier for the first user and an identifier for the second user (Rathod: [0411]; System can automatically provide tracking status or user can manually provide tracking status in plurality of types: plurality of ways identifies users or entities (sender and/or receiver of action or activity or status or log item(s)) whose one or more activities, actions, interactions, events, transactions, life stream, locations, behavior, movement, states & conditions are monitored & tracked from one or more sources and/or record, store, process and/or send or present to determined…determining one or more receivers for sending or routing or publishing said action item(s) to one or more determined receivers).  

	Regarding claim 5, the modification of Arrouye and Rathod teaches claimed invention substantially as claimed, and Rathod further teaches the user action performed comprises sending the content item from a first user to a second user, and wherein the one or more attributes characterizing the user action performed include an identifier for the first user as a sender and an identifier for the second user as a recipient (Rathod: [0411]; System can automatically provide tracking status or user can manually provide tracking status in plurality of types: plurality of ways identifies users or entities (sender and/or receiver of action or activity or status or log item(s)) whose one or more activities, actions, interactions, events, transactions, life stream, locations, behavior, movement, environment, logs, status, states & conditions are monitored & tracked from one or more sources and/or record, store, process and/or send or present to determined…determining one or more receivers for sending or routing or publishing said action item(s) to one or more determined receivers).  

	Regarding claim 6, the modification of Arrouye and Rathod teaches claimed invention substantially as claimed, and Rathod further teaches sending the content item from the first user to the second user includes sending the content item using an application, and the one or more attributes characterizing the user action performed further include an identifier for the application, and a time stamp of when the content item was sent (Rathod: [0374]; Actions & Activities Store 7950, wherein action(s) item(s) comprises of user name, identity, profile link whose actions are monitored, tracked & recorded, action identity, action source(s) including web site, application, service, network, device, sensor, connected or related user, location and digital or automated sources, action date & time, action categories or types, action location(s), action details or descriptions, action associate one or more active links, action associate one or more identified objects, applications, services, people, groups, networks, action related one or more lists).  

Regarding claim 10, the modification of Arrouye and Rathod teaches claimed invention substantially as claimed, and Arrouye further teaches further comprising securing the attributes characterizing the user action performed by encrypting a corresponding portion of the metadata stored as part of the content item (Arrouye:[0143]; In other words, the contents of folders in the list 5707 are still indexed and still searched, but they are not displayed in the search results (and thus they are hidden); in a further alternative embodiment, they can be caused to be displayed by the entry of a password or code by the user).  

	Regarding claim 11, the modification of Arrouye and Rathod teaches claimed invention substantially as claimed, and Arrouye further teaches further comprising securing the attributes characterizing the user action performed by encrypting a corresponding portion of the index (Arrouye:[0143]; In other words, the contents of folders in the list 5707 are still indexed and still searched, but they are not displayed in the search results (and thus they are hidden); in a further alternative embodiment, they can be caused to be displayed by the entry of a password or code by the user).  

	Regarding claim 12, the modification of Arrouye and Rathod teaches claimed invention substantially as claimed, and Arrouye further teaches the search query further includes one or more filtering terms, and the search performed filters the content based on the one or more filtering terms, wherein the one or more filtering terms reference at least one of a time period, recency, username, or folder name (Arrouye:[0110]; The user has set the search parameters in this manner by selecting the “kind” option from the pull down menu 1419 and by selecting the “images” type from the pull down menu 1420 and by selecting the “last viewed” option from pull down menu 1418 and by selecting “this week” from the pull down menu 1422. The user has also selected “everywhere” by selecting the button 1421 so that the search will be performed on all disks and storage devices connected to this system. The results are shown within the display region 1403. The user can then save the search query by selecting the “save” button 1417 and may name the saved search query as “this week's images” to produce the smart folder 1406 as shown in the user configurable portion 1405. This allows the user to repeat this search at a later time by merely selecting the smart folder 1406 which causes the system to perform a new search again, and all data which matches the search criteria will be displayed within the display region 1403).  

	Regarding claim 14, the modification of Arrouye and Rathod teaches claimed invention substantially as claimed, and Arrouye further teaches the content item is a document and the user action performed includes printing the document, and the one or more attributes characterizing the user action performed includes a time stamp of when the document was printed (Arrouye:[0081]; FIGS. 3A and 3B show two different metadata formats for two different types of data files. Note that there may be no overlap in any of the fields; in other words, no field in one type of metadata is the same as any field in the other type of metadata. Other types of fields may also be used. The following chart shows examples of the various fields which may be used in metadata for various types of files.

    PNG
    media_image4.png
    683
    703
    media_image4.png
    Greyscale

{See combination of Item name, Attribute name, and Description/Notes}
Content/Data, Modified Date (When this item was last modified), Whereto (Where did this go to, eg. CD, printed, backedup}).  

	Regarding claim 15, Arrouye teaches a method comprising: detecting, by a device, a user action performed with a document by a first user (Arrouye: [0101]; A user may select individual files from within the display region 1005 and associate them together as one collection. Each file may be individually marked using a specific command (e.g. pressing the right button on a mouse and selecting a command from a menu which appears on the screen, which command may be “add selection to current group”) or similar such commands. By individually selecting such files or by selecting a group of files at once, the user may associate this group of files into a selected group or a “marked” group and this association may be used to perform a common action on all of the files in the group (e.g. print each file or view each file in a viewer window or move each file to a new or existing folder, etc.));

receiving a search query including at least a reference to the user action (Arrouye:[0111]; FIG. 14B shows a way in which a user may sort or further search within the search results specified by a saved search, such as a smart folder. In the case of FIG. 14B, the user has selected the smart folder 1406 and has then entered text “jpg” 1425 in the text entry region 1415. This has caused the system to filter or further limit the search results obtained from the search query saved as the smart folder 1406. Thus, PhotoShop files and other files such as TIF files and GIF files are excluded from the search results displayed within the display region 1403 of FIG. 14B because the user has excluded those files by adding an additional search criteria specified by the text 1425 in the text entry region 1415);

identifying one or more documents associated with the identified search criteria using the metadata (Arrouye:[0122]; The search query may be edited using the various controls within the input region 3600. This region includes a location slice which specifies a location, such as everywhere 3601 and also includes a text entry field 3603 into which text may be entered. In the case shown in FIG. 36, the word “button” has been entered into the text entry field 3603 such that the search query searches for any Adobe PhotoShop document containing the word “button” which was viewed this week. The additional parameters of the kind of document and the date of the document are specified by the pull down menus 3605, 3607, 3609, and 3611 {Examiner note that the search criteria here is utilizing a specific content item being search such as the Adobe Photo content item}

    PNG
    media_image3.png
    517
    691
    media_image3.png
    Greyscale


).  

Arrouye does not explicitly teach in response to recognizing the search query includes the reference to the user action, identifying search criteria associated with one or more terms of the search query, wherein the search criteria correspond to one or more of the attributes characterizing the user action; storing one or more attributes characterizing a type of the user action performed by an application with the document, wherein the attributes are stored as part of the document as metadata, the application is one of a plurality of applications, the metadata includes multiple user action attributes associated with a plurality of applications and a plurality of application names associated with the plurality of applications, and the attributes include an attribute identifying the type of user action performed and an attribute identifying a name of the application;

However, Rathod teaches in response to recognizing the search query includes the reference to the user action, identifying search criteria associated with one or more terms of the search query, wherein the search criteria correspond to one or more of the attributes characterizing the user action(Rathod: [0246]; receiving search query for searching prospective customers related action or activity or status or log item(s) and associate data & active links; presenting ranked & chronological search results to searching user based on matching search query with said identified prospective customers data for said search query comprising one or more identified action or activity);

storing one or more attributes characterizing a type of the user action performed by an application with the document, wherein the attributes are stored as part of the document as metadata (Rathod: [0374];Actions & Activities Store 7950, wherein action(s) item(s) comprises of user name, identity, profile link whose actions are monitored, tracked & recorded, action identity, action source(s) including action associate one or more identified objects, applications, services, people, groups, networks, action related one or more lists, attachments, multimedia data, action associate metadata including… applications, links, utilities & shared workspace link(s) for participate in the same activity as the sending user, take related actions, sharing),

 the application is one of a plurality of applications, the metadata includes multiple user action attributes associated with a plurality of applications and a plurality of application names associated with the plurality of applications (Rathod: [0374]; Actions & Activities Store 7950, wherein action(s) item(s) comprises of user name, identity, profile link whose actions are monitored, tracked & recorded, action identity, action source(s) including web site, application, service, network, device, sensor, connected or related user, location and digital or automated sources, action date & time, action categories or types, action location(s), action details or descriptions, action associate one or more active links, action associate one or more identified objects, applications, services, people, groups, networks, action related one or more lists, attachments, multimedia data, action associate metadata), and

 the attributes include an attribute identifying the type of user action performed and an attribute identifying a name of the application(Rathod: [0374]; Actions & Activities Store 7950, wherein action(s) item(s) comprises of user name, identity, profile link whose actions are monitored, tracked & recorded, action identity, action source(s) including web site, application, service, network, device, sensor, connected or related user, location and digital or automated sources, action date & time, action categories or types, action location(s), action details or descriptions, action associate one or more active links, action associate one or more identified objects, applications,.. , action associate metadata);
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Arrouye (teaches to include storing the attribute according the attribute of the metadata by receiving a search query and identifying the action according to the search criteria) with the teachings of Rathod (teaches action or activity or status or log item(s) for the associated specific functions according to the application). One of ordinary skill in the art would have been motivated to make such a combination of providing efficient performance in providing a match for the target pattern (See Rathod: [0169]). In addition, the references (Arrouye and Rathod) teach features that are directed to analogous art and they are directed to the same field of endeavor as Arrouye and Rathod are directed to searching applications 
	Regarding claim 16, the modification of Arrouye and Rathod teaches claimed invention substantially as claimed, and Rathod further teaches the user action performed includes sending the document from the first user to a second user using an application, and the one or more attributes include Ser. No. 15/616,878Page 4 of 16Dkt. No. 04860.P31941US3an identifier for the first user as a sender, an identifier for the second user as a recipient, an identifier for the application, and a time stamp of when the document was sent(Rathod: [0374]; Actions & Activities Store 7950, wherein action(s) item(s) comprises of user name, identity, profile link whose actions are monitored, tracked & recorded, action identity, action source(s) including web site, application, service, network, device, sensor, connected or related user, location and digital or automated sources, action date & time, action categories or types, action location(s), action details or descriptions, action associate one or more active links, action associate one or more identified objects, applications, services, people, groups, networks, action related one or more lists).  

	Regarding claim 19, Arrouye teaches a device, comprising: a processor; and a memory coupled to the processor, the memory storing instructions, which when executed by the processor (Arrouye:[0076]; It will be apparent from this description that aspects of the present invention may be embodied, at least in part, in software. That is, the techniques may be carried out in a computer system or other data processing system in response to its processor, such as a microprocessor, executing ),

cause the processor to perform operations comprising: detecting, by a device, an action performed with a content item by a first user (Arrouye: [0101]; A user may select individual files from within the display region 1005 and associate them together as one collection. Each file may be individually marked using a specific command (e.g. pressing the right button on a mouse and selecting a command from a menu which appears on the screen, which command may be “add selection to current group”) or similar such commands. By individually selecting such files or by selecting a group of files at once, the user may associate this group of files into a selected group or a “marked” group and this association may be used to perform a common action on all of the files in the group (e.g. print each file or view each file in a viewer window or move each file to a new or existing folder, etc.). By selecting this folder (e.g. by positioning a cursor over the folder 1020 and pressing and releasing a mouse button or by pressing another button) the user, as a result of this selection, will cause the display within the display region 1005 of the files which have been grouped together or marked); 

receiving a search query including at least a reference to the action (Arrouye:[0111]; FIG. 14B shows a way in which a user may sort or further search within the search results specified by a saved search, such as a smart folder. In the case of FIG. 14B, the user has selected the smart folder 1406 and has then entered text “jpg” 1425 in the text entry region 1415. This has caused the system to filter or further Thus, PhotoShop files and other files such as TIF files and GIF files are excluded from the search results displayed within the display region 1403 of FIG. 14B because the user has excluded those files by adding an additional search criteria specified by the text 1425 in the text entry region 1415); 

identifying one or more of the attributes characterizing at least the user action (Arrouye: [0100]; The first search parameter search bar 1007 allows a user to specify the location for a particular search while two menu pull down controls in the second search parameter menu bar 1011 allow the user to specify the type of file using the pull down menu 1012 and the time the file was created or last modified using the menu 1013. [0103]; The search parameter menu bar 1111 appears below the search parameter menu bar 1111A as shown in FIG. 11C. The user may then specify additional search parameters by again using the “search by” pull down menu 112 or by typing text into the text entry field 1109. For example, from the state of the window 101 shown in FIG. 11C, the user may select the “search by” pull down menu 1112 causing the display of a menu containing a plurality of options, such as the options shown within the menu 1113 or alternative options such as those which relate to PhotoShop documents (e.g. the various fields in the metadata for PhotoShop type of documents)); and 

identifying one or more content items associated with the identified one or more attributes using the metadata (Arrouye:[0122]; The search query may be edited using the various controls within the input region 3600. This region includes a the word “button” has been entered into the text entry field 3603 such that the search query searches for any Adobe PhotoShop document containing the word “button” which was viewed this week. The additional parameters of the kind of document and the date of the document are specified by the pull down menus 3605, 3607, 3609, and 3611 {Examiner note that the search criteria here is utilizing a specific content item being search such as the Adobe Photo content item}

    PNG
    media_image3.png
    517
    691
    media_image3.png
    Greyscale

).  

	Arrouye does not explicitly teach storing one or more attributes characterizing a type of the action performed by an application with the content item, wherein the attributes are stored as part of the document as metadata, the application is one of a plurality of applications, the metadata includes multiple user action attributes associated with a plurality of applications and a plurality of application names associated with the plurality of applications, and the attributes include an attribute identifying the type of user action performed and an attribute identifying a name of the application;

	However, Rathod teaches storing one or more attributes characterizing a type of the action performed by an application with the content item, wherein the attributes are stored as part of the document as metadata (Rathod: [0354]; each user or entity are received, recorded, logged & store with who, what, where, when, how, why about action or activity or status or log item(s) and associate accessible active links, identified action related objects, applications, services, URLs, web pages, networks, groups, associate metadata, data & privacy settings, dynamic application features), 

the application is one of a plurality of applications, the metadata includes multiple user action attributes associated with a plurality of applications and a plurality of application names associated with the plurality of applications (Rathod: [0374]; Actions & Activities Store 7950, wherein action(s) item(s) comprises of user name, identity, profile link whose actions are monitored, tracked & recorded, action identity, action source(s) including web site, application, service, network, device, sensor, connected or related user, location and digital or automated sources, action date & time, action categories or types, action location(s), action details or descriptions, action associate one or more active links, action associate one or more identified objects, applications, services, people, groups, networks, action related one or more lists, attachments, multimedia data, action associate metadata), and 

the attributes include an attribute identifying the type of user action performed and an attribute identifying a name of the application (Rathod: [0374]; Actions & Activities Store 7950, wherein action(s) item(s) comprises of user name, identity, profile link whose actions are monitored, tracked & recorded, action identity, action source(s) including web site, application, service, network, device, sensor, connected or related user, location and digital or automated sources, action date & time, action categories or types, action location(s), action details or descriptions, action associate one or more active links, action associate one or more identified objects, applications,.. , action associate metadata);
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Arrouye (teaches to include storing the attribute according the attribute of the metadata by receiving a search query and identifying the action according to the search criteria) with the teachings of Rathod (teaches action or activity or status or log item(s) for the associated specific functions according to the application). One of ordinary skill in the art would have been motivated to make such a combination of providing efficient performance in providing a match for the target pattern (See Rathod: [0169]). In addition, the references (Arrouye and Rathod) teach features that are directed to analogous art and they are directed to the same field of endeavor as Arrouye and Rathod are directed to searching applications 
Regarding claim 20, the modification of Arrouye and Rathod teaches claimed invention substantially as claimed, and Rathod further teaches the action performed includes sending the content item from the first user to a second user using an application, and the one or more attributes include an identifier for the first user as a sender, an identifier for the second user as a recipient, an identifier for the application, and a time stamp of when the document was sent(Rathod: [0374]; Actions & Activities Store 7950, wherein action(s) item(s) comprises of user name, identity, profile link whose actions are monitored, tracked & recorded, action identity, action source(s) including web site, application, service, network, device, sensor, connected or related user, location and digital or automated sources, action date & time, action categories or types, action location(s), action details or descriptions, action associate one or more active links, action associate one or more identified objects, applications, services, people, groups, networks, action related one or more lists).  
	
	Regarding claim 23, Arrouye teaches a non-transitory machine-readable medium storing instructions which, when executed by one or more processors of a computing device, cause the computing device to perform operations comprising: recognizing a query (Arrouye:[0092]; The window 701 also includes a text entry region 709 which allows a user to enter text as part of the search query or search parameters. The button 711 may be a start search button which a user activates perform a search as soon as it receives any search parameter inputs or search queries from the user rather than waiting for a command to begin), 

received by a search application, includes a request for content of an application (Arrouye:[0092]; The window 701 also includes a display region 705 which in this case displays the results of searches requested by the user. The window 701 also includes a search parameter menu bar 707 which includes configurable pull down menus 713, 715, and 717. The window 701 also includes a text entry region 709 which allows a user to enter text as part of the search query or search parameters), wherein

 	the recognizing includes determining the received query includes at least a term that references to an identifying name of the application (Arrouye:[0123]; FIG. 15D shows another example of the search result region 1503 which appeared after a search of the term “safari” was entered into the text entry region 1507. It can be seen from the search result region 1503 of FIG. 15D that the search results are again grouped into categories. Another search result window 1520 is also shown in the user interface of FIG. 15D. It can be seen that application programs are retrieved as part of the search results, and a user may launch any one of these application programs by selecting it from the search result region, thereby causing the program to be launched);

 	in response to recognizing the request for content of the application, identifying content associated with the application by determining a content item type (Arrouye:[0123]; FIG. 15D shows another example of the search result region 1503 which appeared after a search of the term “safari” was entered into the text entry region 1507. It can be seen from the search result region 1503 of FIG. 15D that the search results are again grouped into categories. Another search result window 1520 is also shown in the user interface of FIG. 15D. It can be seen that application programs are retrieved as part of the search results, and a user may launch any one of these application programs by selecting it from the search result region, thereby causing the program to be launched); 

	Arrouye does not explicitly teach performing a search for content items having the identified content item type, wherein the content items are provided to the search application as search results for the query, the search searches stored metadata, and the stored metadata for each of the content items includes an attribute identifying the type of user action performed and an attribute identifying a name of the application, and the stored metadata includes multiple user action attributes associated with a Ser. No. 15/616,878Page 6 of 16Dkt. No. 04860.P31941US3plurality of applications and a plurality of application names associated with the plurality of applications.

	However, Rathod teaches performing a search for content items having the identified content item type, wherein the content items are provided to the search application as search results for the query, the search searches stored metadata (Rathod: [0246]; receiving search query for searching prospective customers related action or activity or status or log item(s) and associate data & active links; presenting results to searching user based on matching search query with said identified prospective customers data for said search query comprising one or more identified action or activity), and

 the stored metadata for each of the content items includes an attribute identifying the type of user action performed and an attribute identifying a name of the application, and the stored metadata includes multiple user action attributes associated with a Ser. No. 15/616,878Page 6 of 16Dkt. No. 04860.P31941US3plurality of applications and a plurality of application names associated with the plurality of applications (Rathod: [0374]; Actions & Activities Store 7950, wherein action(s) item(s) comprises of user name, identity, profile link whose actions are monitored, tracked & recorded, action identity, action source(s) including web site, application, service, network, device, sensor, connected or related user, location and digital or automated sources, action date & time, action categories or types, action location(s), action details or descriptions, action associate one or more active links, action associate one or more identified objects, applications, services, people, groups, networks, action related one or more lists, attachments, multimedia data, action associate metadata).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Arrouye (teaches to include storing the attribute according the attribute of the metadata by receiving a search query and identifying the action according to the search criteria) with the teachings of Rathod (teaches action or activity or status or log item(s) for the associated specific functions according to the application). One of ordinary skill in the art would have been motivated ee Rathod: [0169]). In addition, the references (Arrouye and Rathod) teach features that are directed to analogous art and they are directed to the same field of endeavor as Arrouye and Rathod are directed to searching applications and tracking information associated to each user’s action to determine the collaboration between the users.
	Regarding claim 24, the modification of Arrouye and Rathod teaches claimed invention substantially as claimed, and Arrouye further teaches identifying content associated with the application includes accessing one or more files provided with an installation package of the application and stored locally on the device or accessing a file extension or identifier (Arrouye:[0078]; This searching facility allows, in operation 205, the searching of metadata across all applications having captured metadata. The method also provides, in operation 207, a user interface of a search engine and the search results which are obtained by the search engine. [0119]; The third smart folder represents a saved search query which searches for all documents of a text type (e.g. Microsoft Word “.doc” documents, “.txt”, “.rtf”, and other types of text files) that have been modified in the last week. The fourth smart folder 3309 and the fifth smart folder 3311 may be considered to be subfolders of the third smart folder 3307 or otherwise enclosed within or dependent upon the third smart folder. Thus, for example, the fourth and fifth smart folders may be shown as folders within the contents (e.g. search results of) the third smart folder in a manner which is similar to that shown in FIG. 31).  

	Regarding claim 25, the modification of Arrouye and Rathod teaches claimed invention substantially as claimed, and Arrouye further teaches determining the content item type includes accessing only the one or more files stored locally on the device and without accessing a file on another device or server (Arrouye:[0120]; These smart folders may be implemented within or in conjunction with a file management system (e.g. such as the Finder on Macintosh operating systems (OS) or Windows Explorer on Microsoft's Windows OS) or within an application program, such as an email program (e.g. Apple Computer's Mail program or IBM's Lotus Notes program) which includes the ability for the user to create folders within an email “in box” to store emails (e.g. received emails) within the user created folders).  

	Regarding claim 28, the modification of Arrouye and Rathod teaches claimed invention substantially as claimed, and Arrouye further teaches determining the identifying name of the application in response to detecting an installation of the application on the device (Arrouye:[0082]; One particular field which may be useful in the various metadata formats would be a field which includes an identifier of a plug in or other software element which may be used to capture metadata from a data file and/or export metadata back to the creator application).  

	Regarding claim 33, Arrouye teaches a non-transitory machine-readable medium storing instructions which, when executed by one or more processors of a computing device, cause the computing device to perform operations comprising: identifying, for an application installed on the device (Arrouye :[0082]; One particular field which may be useful in the various metadata formats would be a field which includes an identifier of a plug in or other software element which may be used to capture metadata from a data file and/or export metadata back to the creator application),

a content item type the application has authority over by determining the content item type is included in one or more lists of content item type capabilities for the application (Arrouye:[0139]; The method shown in FIG. 48 allows a system wide search utility to pass a search query to an application which created a file which was found by the search query, to thereby allow the application to continue searching by modifying the search query within the application. An example of this method may be implemented with an email program, where an email file is found by the system wide search utility (e.g. “Spotlight”) as a result of the search query. Opening of the email file from the search results window results in launching the email program and displaying the particular email which was found in the search results. In addition, the email program may display the search parameters, such as the search query which was used to find the opened file in the system wide search utility, and may allow the user to modify that request and search specifically within email files managed by the email program); 

receiving, by a search application, a query for content of the application (Arrouye: [0086]; The results from these searches are provided by the metadata processing software 401 to the requesting application which, in the example given here, was the software 405, but it will be appreciated that other components of software, such as the email software 407, may be used to receive the search inputs and to provide a display of the search results);

 determining that the query includes a term that references to the content and a reference to the application (Arrouye: [0123]; FIG. 15D shows another example of the search result region 1503 which appeared after a search of the term “safari” was entered into the text entry region 1507. It can be seen from the search result region 1503 of FIG. 15D that the search results are again grouped into categories. Another search result window 1520 is also shown in the user interface of FIG. 15D. It can be seen that application programs are retrieved as part of the search results, and a user may launch any one of these application programs by selecting it from the search result region, thereby causing the program to be launched); 

    PNG
    media_image5.png
    617
    669
    media_image5.png
    Greyscale

);

	Arrouye does not explictly teach in response to the determining that the query includes a reference to the content and a reference to the application, providing, as a result for the query, a set of content items from a search performed for content of the identified content item type, wherein a search generates the result and the search searches stored metadata, and the stored metadata for the result includes an attribute identifying the type of user action performed and an attribute identifying a name of the application, and the stored metadata includes multiple user action attributes associated with a plurality of applications and a plurality of application names associated with the plurality of applications.

However, Rathod teaches  in response to the determining that the query includes a reference to the content and a reference to the application, providing, as a result for the query, a set of content items from a search performed for content of the identified content item type (Rathod: [0246]; receiving search query for searching prospective customers related action or activity or status or log item(s) and associate data & active links; presenting ranked & chronological search results to searching user based on matching search query with said identified prospective customers data for said search query comprising one or more identified action or activity), wherein

 a search generates the result and the search searches stored metadata, and the stored metadata for the result includes an attribute identifying the type of user action performed and an attribute identifying a name of the application(Rathod: [0246]; receiving search query for searching prospective customers related action or activity or status or log item(s) and associate data & active links; presenting ranked & chronological search results to searching user based on matching search query with said identified prospective customers data for said search query comprising one or more identified action or activity [0374]; Actions & Activities Store 7950, wherein action(s) item(s) comprises of user name, identity, profile link whose actions are monitored, tracked & recorded, action identity, action source(s) including web site, application, service, network, device, sensor, connected or related user, location and digital or automated sources, action date & time, action categories or types, action location(s), action details or descriptions, action associate one or more active links, action associate one or more identified objects, applications,.. , action associate metadata), and 

the stored metadata includes multiple user action attributes associated with a plurality of applications and a plurality of application names associated with the plurality of applications(Rathod: [0374]; Actions & Activities Store 7950, wherein action(s) item(s) comprises of user name, identity, profile link whose actions are monitored, tracked & recorded, action identity, action source(s) including web site, application, service, network, device, sensor, connected or related user, location and digital or automated sources, action date & time, action categories or types, action location(s), action details or descriptions, action associate one or more active links, action associate one or more identified objects, applications, services, people, groups, ).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Arrouye (teaches to include storing the attribute according the attribute of the metadata by receiving a search query and identifying the action according to the search criteria) with the teachings of Rathod (teaches action or activity or status or log item(s) for the associated specific functions according to the application). One of ordinary skill in the art would have been motivated to make such a combination of providing efficient performance in providing a match for the target pattern (See Rathod: [0169]). In addition, the references (Arrouye and Rathod) teach features that are directed to analogous art and they are directed to the same field of endeavor as Arrouye and Rathod are directed to searching applications and tracking information associated to each user’s action to determine the collaboration between the users.
Regarding claim 37, the modification of Arrouye and Rathod teaches claimed invention substantially as claimed, and Arrouye further teaches identifying the content item type the application has authority over occurs in response to determining the application has been installed on the device (Arrouye: [0139]; Opening of the email file from the search results window results in launching the email program and displaying the particular email which was found in the search results. In addition, the email program may display the search parameters, such as the search query which was used to find the opened file in the system wide search allow the user to modify that request and search specifically within email files managed by the email program {Examiner correlates content items such as that email files belonging to a email application. Authority as such when opening a email file would require an email program to open that email file and not other program such as Adobe}).  

	Regarding claim 44, the modification of Arrouye and Rathod teaches claimed invention substantially as claimed, and Rathod further teaches the attributes further include an identifier of the user, wherein the user instructed the application to perform the user action (Rathod: [0374]; Actions & Activities Store 7950, wherein action(s) item(s) comprises of user name, identity, profile link whose actions are monitored, tracked & recorded, action identity, action source(s) including web site, application, service, network, device, sensor, connected or related user, location and digital or automated sources, action date & time, action categories or types, action location(s), action details or descriptions, action associate one or more active links, action associate one or more identified objects, applications, services, people, groups, networks, action related one or more lists).  

	Regarding claim 45, the modification of Arrouye and Rathod teaches claimed invention substantially as claimed, and Rathod further teaches the attributes further include a time that the user action was performed(Rathod: [0374]; Actions & Activities Store 7950, wherein action(s) item(s) comprises of user name, identity, profile link whose actions are monitored, tracked & recorded, action identity, action source(s) including web site, application, service, network, device, sensor, connected or related user, location and digital or automated sources, action date & time, action categories or types, action location(s), action details or descriptions, action associate one or more active links, action associate one or more identified objects, applications, services, people, groups, networks, action related one or more lists).

Claims 7-9, 13, 17-18, 21-22, 29-31, 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2005/0289109 issued to Arrouye et al. (hereinafter as "Arrouye") in view of U.S Patent Application Publication 2011/0276396 issued to Yogesh Chunilal Rathod (hereinafter as “Rathod”) in further view of U.S Patent Application Publication 2015/0309682 issued to Lee et al. (hereinafter as "Lee").

Regarding claim 7, the modification of Arrouye and Rathod teaches claimed invention substantially as claimed, however the modification of Arrouye and Rathod does not explictly teach the search query is received as a voice input and the reference to the user action includes an utterance of a term referencing sharing, sending, or emailing.

Lee teaches the search query is received as a voice input and the reference to the user action includes an utterance of a term referencing sharing, sending, or emailing (Lee: [0010]; From the search box, the user may add terms to the search box  [0013]; User device 210 may receive, from the user, an instruction to perform a search based on terms included in the search box. User device 210 may communicate with application server 220 in order to receive search results associated with the search). 
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Arrouye (teaches to include storing the attribute according the attribute of the metadata by receiving a search query and identifying the action according to the search criteria) with the teachings of Rathod (teaches action or activity or status or log item(s) for the associated specific functions according to the application) to further include the teachings of Lee (teaches search query is received as a voice input and the reference to the user action). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in retrieving data by giving additional options to retrieve data in a efficient manner (See Lee: [0026]). In addition, the references (Arrouye, Rathod, and Lee) teach features that are directed to analogous art and they are directed to the same field of endeavor as Arrouye, Rathod, and Lee are directed to searching applications and tracking information associated to each user’s action to determine the collaboration between the users.
Regarding claim 8, the modification of Arrouye, Rathod, and Lee teaches claimed invention substantially as claimed, and Lee further teaches the search query further includes a reference to the recipient, wherein the reference to the recipient includes an utterance of an identifier associated with the recipient (Lee:[0025]-[0026]; For example, while reading the article, the user may wish to search for a particular subject of interest (e.g., Oscar Nominations), and may input additional search terms via voice input (e.g., “Nominations”). As shown in FIG. 4, user device 210-1 may receive information regarding the spoken word “Nominations,” and may add the word “Nominations” to the search box) .  

	Regarding claim 9, the modification of Arrouye, Rathod, and Lee teaches claimed invention substantially as claimed, and Lee further teaches the search query further includes a reference to the content item, wherein the reference to the content item includes an utterance of a term referencing the content item (Lee:[0025]-[0026]; For example, while reading the article, the user may wish to search for a particular subject of interest (e.g., Oscar Nominations), and may input additional search terms via voice input (e.g., “Nominations”). As shown in FIG. 4, user device 210-1 may receive information regarding the spoken word “Nominations,” and may add the word “Nominations” to the search box).  

	Regarding claim 13, the modification of Arrouye and Rathod teaches claimed invention substantially as claimed, however the modification of Arrouye and Rathod do not explicitly teach the search query is received as part on an interaction with a digital assistant, and wherein the identified content items are displayed by the digital assistant as search results.
	
	Lee teaches the search query is received as part on an interaction with a digital assistant, and wherein the identified content items are displayed by the digital assistant as search results (Lee:[0010]; From the search box, the user may add terms to the search box (e.g., via voice input, keyboard input, etc.). Also from the search box, the user may provide a search query that includes the search terms inputted in to the search box. As shown in FIG. 1, the user device may display the search box from within the application and without causing the user device to navigate away from a current page or application from which the text was selected. [0013]; User device 210 may receive, from the user, an instruction to perform a search based on terms included in the search box. User device 210 may communicate with application server 220 in order to receive search results associated with the search).  

It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Arrouye (teaches to include storing the attribute according the attribute of the metadata by receiving a search query and identifying the action according to the search criteria) with the teachings of Rathod (teaches action or activity or status or log item(s) for the associated specific functions according to the application) to further include the teachings of Lee (teaches search query is received as a voice input and the reference to the user action). One of ordinary skill in the art would have been motivated to make such a combination of providing 
	Regarding claim 17, the modification of Arrouye and Rathod teaches claimed invention substantially as claimed, however the modification of Arrouye and Rathod do not explicitly teach the search query is received as a voice input and the reference to the user action includes as an utterance of a term referencing sharing, sending, or emailing.

	Lee teaches the search query is received as a voice input and the reference to the user action includes as an utterance of a term referencing sharing, sending, or emailing (Lee: [0010]; From the search box, the user may add terms to the search box (e.g., via voice input, keyboard input, etc.). Also from the search box, the user may provide a search query that includes the search terms inputted in to the search box. As shown in FIG. 1, the user device may display the search box from within the application and without causing the user device to navigate away from a current page or application from which the text was selected. [0013]; User device 210 may receive, from the user, an instruction to perform a search based on terms included in the search box. User device 210 may communicate with application server 220 in order to receive search results associated with the search).  

	Regarding claim 18, the modification of Arrouye, Rathod, and Lee teaches claimed invention substantially as claimed, and Lee further teaches the search query further includes a reference to the second user, wherein the reference to the second user includes an utterance of an identifier associated with the second user (Lee: [0010]; For example, while reading the article, the user may wish to search for a particular subject of interest (e.g., Oscar Nominations), and may input additional search terms via voice input (e.g., “Nominations”). [0026]; As shown in FIG. 4, user device 210-1 may receive information regarding the spoken word “Nominations,” and may add the word “Nominations” to the search box).  
	
	Regarding claim 21, the modification of Arrouye and Rathod teaches claimed invention substantially as claimed, however the modification of Arrouye and Rathod do not explicitly teach the search query is received as a voice input and the reference to the user action includes an utterance of a term referencing sharing, sending, or emailing, and wherein the search query further includes a reference to the recipient, wherein the reference to the recipient includes an utterance of an identifier associated with the recipient.

	Lee teaches the search query is received as a voice input and the reference to the user action includes an utterance of a term referencing sharing, sending, or emailing (Lee: [0010]; From the search box, the user may add terms to the search box (e.g., via voice input, keyboard input, etc.). Also from the search box, the user may provide a search query that includes the search terms inputted in to the search box. As shown in FIG. 1, the user device may display the search box from within the application and without causing the user device to navigate away from a current page or application from which the text was selected. [0013]; User device 210 may receive, from the user, an instruction to perform a search based on terms included in the search box. User device 210 may communicate with application server 220 in order to receive search results associated with the search), and wherein

 the search query further includes a reference to the recipient, wherein the reference to the recipient includes an utterance of an identifier associated with the recipient (Lee:[0025]-[0026]; For example, while reading the article, the user may wish to search for a particular subject of interest (e.g., Oscar Nominations), and may input additional search terms via voice input (e.g., “Nominations”). As shown in FIG. 4, user device 210-1 may receive information regarding the spoken word “Nominations,” and may add the word “Nominations” to the search box).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Arrouye (teaches to include storing the attribute according the attribute of the metadata by receiving a search query and identifying the action according to the search criteria) with the teachings of Rathod (teaches action or activity or status or log item(s) for the associated specific functions according to the application) to further include the teachings of Lee (teaches search query is received as a voice input and the reference to the user action). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in retrieving data by giving additional options to retrieve data in a efficient manner (See Lee: [0026]). In addition, the references (Arrouye, Rathod, and Lee) teach features that are directed to analogous art and they are directed to the same field of endeavor as Arrouye, Rathod, and Lee are directed to searching applications associated to each user’s action and retrieving data accordingly.
	Regarding claim 22, the modification of Arrouye and Rathod teaches claimed invention substantially as claimed, however the modification of Arrouye and Rathod do not explicitly teach the search query further includes a reference to the content item, wherein the reference to the content item includes an utterance of a term referencing the content item.

	Lee teaches the search query further includes a reference to the content item, wherein the reference to the content item includes an utterance of a term referencing the content item(Lee:[0025]-[0026]; For example, while reading the article, the user may wish to search for a particular subject of interest (e.g., Oscar Nominations), and may input additional search terms via voice input (e.g., “Nominations”). As shown in FIG. 4, user device 210-1 may receive information regarding the spoken word “Nominations,” and may add the word “Nominations” to the search box).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Arrouye (teaches to include storing the attribute according the attribute of the metadata by receiving a search query and identifying the action according to the search criteria) with the teachings of Rathod (teaches action or activity or status or log item(s) for the associated specific functions according to the application) to further include the teachings of Lee (teaches search query is received as a voice input and the reference to the user action). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in retrieving data by giving additional options to retrieve data in a efficient manner (See Lee: [0026]). In addition, the references (Arrouye, Rathod, and Lee) teach features that are directed to analogous art and they are directed to the same field of endeavor as Arrouye, Rathod, and Lee are directed to searching applications associated to each user’s action and retrieving data accordingly.
	Regarding claim 29, the modification of Arrouye and Rathod teaches claimed invention substantially as claimed, however the modification of Arrouye and Rathod does not explicitly teach the search application is a digital assistant, and the query is received as a voice input to the digital assistant.

	Lee teaches the search application is a digital assistant, and the query is received as a voice input to the digital assistant (Lee: [0010]; From the search box, the user may add terms to the search box (e.g., via voice input, keyboard input, etc.). Also from the search box, the user may provide a search query that includes the search terms inputted in to the search box. As shown in FIG. 1, the user device may display the search box from within the application and without causing the user device to navigate away from a current page or application from which the text was selected. [0013]; User device 210 may receive, from the user, an instruction to perform a search based on terms included in the search box. User device 210 may communicate with application server 220 in order to receive search results associated with the search).  

It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Arrouye (teaches to include storing the attribute according the attribute of the metadata by receiving a search query and identifying the action according to the search criteria) with the teachings of Rathod (teaches action or activity or status or log item(s) for the associated specific functions according to the application) to further include the teachings of Lee (teaches search query is received as a voice input and the reference to the user action). One of ordinary 
	Regarding claim 30, the modification of Arrouye, Rathod, and Lee teaches claimed invention substantially as claimed, and Lee further teaches the identifying name is an utterance within the query (Lee: [0025]-[0026]; For example, while reading the article, the user may wish to search for a particular subject of interest (e.g., Oscar Nominations), and may input additional search terms via voice input (e.g., “Nominations”). As shown in FIG. 4, user device 210-1 may receive information regarding the spoken word “Nominations,” and may add the word “Nominations” to the search box).  

	Regarding claim 31, the modification of Arrouye, Rathod, and Lee teaches claimed invention substantially as claimed, and Lee further teaches the recognizing further includes determining the received query includes a reference to content, wherein the reference to the content is an utterance of a term referencing a document, email, file, or item (Lee: [0025]-[0026]; For example, while reading the article, the user may wish to search for a particular subject of interest (e.g., Oscar Nominations), and may input additional search terms via voice input (e.g., “Nominations”). As shown in FIG. 4, user device 210-1 may receive information ).  

	Regarding claim 38, the modification of Arrouye and Rathod teaches claimed invention substantially as claimed, however the modification of Arrouye and Rathod does not explicitly teach the search application is a digital assistant, and the query is received as a voice input.

	Lee teaches the search application is a digital assistant, and the query is received as a voice input (Lee:[0010]; From the search box, the user may add terms to the search box (e.g., via voice input, keyboard input, etc.). Also from the search box, the user may provide a search query that includes the search terms inputted in to the search box. As shown in FIG. 1, the user device may display the search box from within the application and without causing the user device to navigate away from a current page or application from which the text was selected. [0013]; User device 210 may receive, from the user, an instruction to perform a search based on terms included in the search box. User device 210 may communicate with application server 220 in order to receive search results associated with the search).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Arrouye (teaches to include storing the attribute according the attribute of the metadata by receiving a search query and identifying the action according to the search criteria) with the teachings of Rathod (teaches action or activity or status or log item(s) for the associated specific functions 
	Regarding claim 39, the modification of Arrouye, Rathod, and Lee teaches claimed invention substantially as claimed, and Lee further teaches the reference to the application includes an utterance of an identifying name of the application (Lee: [0025]-[0026]; For example, while reading the article, the user may wish to search for a particular subject of interest (e.g., Oscar Nominations), and may input additional search terms via voice input (e.g., “Nominations”). As shown in FIG. 4, user device 210-1 may receive information regarding the spoken word “Nominations,” and may add the word “Nominations” to the search box).  

	Regarding claim 40, the modification of Arrouye, Rathod, and Lee teaches claimed invention substantially as claimed, and Lee further teaches the reference to the content includes an utterance of a term referencing a document, email, file, or item (Lee: [0025]-[0026]; For example, while reading the article, the user may wish to search for a particular subject of interest (e.g., Oscar Nominations), and may input additional search terms via voice input (e.g., “Nominations”). As shown in FIG. 4, user ).  

Claims 26-27, 34-36, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2005/0289109 issued to Arrouye et al. (hereinafter as "Arrouye") in view of U.S Patent Application Publication 2011/0276396 issued to Yogesh Chunilal Rathod (hereinafter as “Rathod”) in further view of U.S Patent Application Publication 2003/0195865 issued to Long et al. (hereinafter as "Long").

Regarding claim 26, the modification of Arrouye and Rathod teaches claimed invention substantially as claimed, however the modification of Arrouye and Rathod does not explicitly teach the one or more files include a first list indicating which content item types the application supports reading or opening, and a second list, different from the first list, indicating which content item types the application supports creating or exporting.

	Long teaches the one or more files include a first list indicating which content item types the application supports reading or opening, and a second list, different from the first list, indicating which content item types the application supports creating or exporting(Long :[0042]-[0043]; File systems typically store many types of objects, such as folders, files, permissions, user objects, group objects, Access Control Lists (“ACLs”) and Access Control Entries (“ACEs”), etc. Such metadata may include, for example, the name of the object, the type of the object, the creation date of the object, the most recent modification date of the object, various pointers to other objects, etc. For example, one user may be able to read and write to a particular object. A second user may only be allowed to read the object. A third user may not even be allowed to know that the object exists. This form of metadata is referred to herein as “permission metadata”).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Arrouye (teaches to include storing the attribute according the attribute of the metadata by receiving a search query and identifying the action according to the search criteria) with the teachings of Rathod (teaches action or activity or status or log item(s) for the associated specific functions according to the application) to further include the teachings of Long (teaches two lists indicating the type of operation that is perform and categorizing based on the actions). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in retrieving data by giving additional options to retrieve data in a efficient manner (See Long: [0114]). In addition, the references (Arrouye, Rathod, and Long) teach features that are directed to analogous art and they are directed to the same field of endeavor as Arrouye, Rathod, and Long are directed to searching applications associated to each user’s action and retrieving data accordingly.
	Regarding claim 27, the modification of Arrouye and Rathod teaches claimed invention substantially as claimed, however the modification of Arrouye and Rathod does not explicitly teach the content item types the application supports creating or exporting are identified with a Universal Type Identifier (UTI) that identifies a content item type specific to the application and usable by other applications.

	Long teaches the content item types the application supports creating or exporting are identified with a Universal Type Identifier (UTI) that identifies a content item type specific to the application and usable by other applications (Long:[0165]; For example, assume that an application is attempting to access the document specified by the folder path "A1/A1-1/foo1 java". Upon receipt of the folder path, the folder path is parsed and separated into the tokens "A1", "A1-1", and "foo1.java". The database is then queried to retrieve the identifier associated with A1. After obtaining the identifier associated with A1, the database is queried to retrieve the identifier associated with "A1-1-1" based on (1) the identifier for A1 and (2) the token "A1-1". After obtaining the identifier associated with A1-1, the database is queried to locate the ID for the "foo1.java" based on (1) the identifier for A1-1 and (2) the token "foo1.java". The token "foo1.java" is the last token in the folder path. Consequently, the ID for foo1.java is the identifier for the document specified by the folder path "A1/A1-1/foo1.java").  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Arrouye (teaches to include storing the 
Regarding claim 34, the modification of Arrouye and Rathod teaches claimed invention substantially as claimed, however the modification of Arrouye and Rathod does not explicitly teach determining a content item type the application has authority over includes identifying a content item type that is included in both a first list of content items types the application is configured to open or edit, and a second list of content item types the application is configured to create or export.

	Long teaches determining a content item type the application has authority over includes identifying a content item type that is included in both a first list of content items types the application is configured to open or edit, and a second list of content item types the application is configured to create or export (Long:[0042]-[0043]; File systems typically store many types of objects, such as folders, files, permissions, user objects, group objects, Access Control Lists (“ACLs”) and Access Control Entries (“ACEs”), etc. Similarly, there are several different types of object metadata. For example, one type of object metadata represents attributes of the object. Such attributes frequently convey information about an object's content or history. Such metadata may include, for example, the name of the object, the type of the object, the creation date of the object, the most recent modification date of the object, various pointers to other objects, etc. For example, one user may be able to read and write to a particular object. A second user may only be allowed to read the object. A third user may not even be allowed to know that the object exists. This form of metadata is referred to herein as “permission metadata”).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Arrouye (teaches to include storing the attribute according the attribute of the metadata by receiving a search query and identifying the action according to the search criteria) with the teachings of Rathod (teaches action or activity or status or log item(s) for the associated specific functions according to the application) to further include the teachings of Long (teaches two lists indicating the type of operation that is perform and categorizing based on the actions). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in retrieving data by giving additional options to retrieve data in a efficient manner (See Long: [0114]). In addition, the references (Arrouye, Rathod, and Long) teach features that are directed to analogous art and they are directed to the 
	Regarding claim 35, the modification of Arrouye, Rathod, and Long teaches claimed invention substantially as claimed, and Arrouye further teaches the first list and the second list or stored in one or more files provided with an installation package of the application and stored locally on the device (Arrouye:[0078]; This searching facility allows, in operation 205, the searching of metadata across all applications having captured metadata. The method also provides, in operation 207, a user interface of a search engine and the search results which are obtained by the search engine. [0119]; The third smart folder represents a saved search query which searches for all documents of a text type (e.g. Microsoft Word “.doc” documents, “.txt”, “.rtf”, and other types of text files) that have been modified in the last week. The fourth smart folder 3309 and the fifth smart folder 3311 may be considered to be subfolders of the third smart folder 3307 or otherwise enclosed within or dependent upon the third smart folder. Thus, for example, the fourth and fifth smart folders may be shown as folders within the contents (e.g. search results of) the third smart folder in a manner which is similar to that shown in FIG. 31).  
	Regarding claim 36, the modification of Arrouye, Rathod, and Long teaches claimed invention substantially as claimed, and Arrouye further teaches determining the content item type the application has authority over includes accessing only the one or more files stored locally on the device and without accessing a file on another device or server (Arrouye:[0078]; This searching facility allows, in operation 205, the searching of metadata across all applications having captured metadata. The method also provides, in operation 207, a user interface of a search engine and the search results which are obtained by the search engine. [0119]; The third smart folder represents a saved search query which searches for all documents of a text type (e.g. Microsoft Word “.doc” documents, “.txt”, “.rtf”, and other types of text files) that have been modified in the last week. The fourth smart folder 3309 and the fifth smart folder 3311 may be considered to be subfolders of the third smart folder 3307 or otherwise enclosed within or dependent upon the third smart folder. Thus, for example, the fourth and fifth smart folders may be shown as folders within the contents (e.g. search results of) the third smart folder in a manner which is similar to that shown in FIG. 31).  

	Regarding claim 41, Arrouye teaches a device, comprising: a processor; and a memory coupled to the processor (Arrouye: [0076]; It will be apparent from this description that aspects of the present invention may be embodied, at least in part, in software. That is, the techniques may be carried out in a computer system or other data processing system in response to its processor, such as a microprocessor, executing sequences of instructions contained in a memory, such as ROM 107, RAM 105, mass storage 106 or a remote storage device), 

the memory storing instructions, which when executed by the processor, cause the processor to perform operations comprising: determining an identifying name of an application installed on the device(Arrouye:[0082]; One particular field which may be useful in the various metadata formats would be a field an identifier of a plug in or other software element which may be used to capture metadata from a data file and/or export metadata back to the creator application); 

Ser. No. 15/616,878Page 9 of 16Dkt. No. 04860.P31941US3determining a received search query is a request for content the application has authority over by determining the query includes a reference to content and the identifying name of the application (Arrouye: [0123]; FIG. 15D shows another example of the search result region 1503 which appeared after a search of the term “safari” was entered into the text entry region 1507. It can be seen from the search result region 1503 of FIG. 15D that the search results are again grouped into categories. Another search result window 1520 is also shown in the user interface of FIG. 15D. It can be seen that application programs are retrieved as part of the search results, and a user may launch any one of these application programs by selecting it from the search result region, thereby causing the program to be launched {Examiner correlates the software Safari has authority over the determining query in such reference to what the user is searching for and identifying the name of the application}); 
	Arrouye does not explicitly teach providing, in response to the search query, one or more content items from a search performed for content items having the identified content item type, wherein a search generates the one or more content items and the search searches stored metadata, and the stored metadata for the one or more content items includes an attribute identifying the type of user action performed and an attribute identifying a name of the application, and the stored metadata includes multiple user action attributes associated with a plurality of applications and a plurality of application names associated with the plurality of applications.

	However, Rathod teaches providing, in response to the search query, one or more content items from a search performed for content items having the identified content item type, wherein a search generates the one or more content items and the search searches stored metadata (Rathod: [0246]; receiving search query for searching prospective customers related action or activity or status or log item(s) and associate data & active links; presenting ranked & chronological search results to searching user based on matching search query with said identified prospective customers data for said search query comprising one or more identified action or activity [0374]; Actions & Activities Store 7950, wherein action(s) item(s) comprises of user name, identity, profile link whose actions are monitored, tracked & recorded, action identity, action source(s) including web site, application, service, network, device, sensor, connected or related user, location and digital or automated sources, action date & time, action categories or types, action location(s), action details or descriptions, action associate one or more active links, action associate one or more identified objects, applications,.. , action associate metadata), and

 	the stored metadata for the one or more content items includes an attribute identifying the type of user action performed and an attribute identifying a name of the application (Rathod: [0374]; Actions & Activities Store 7950, wherein action(s) item(s) comprises of user name, identity, profile link whose actions are monitored, tracked & recorded, action identity, action source(s) including web site, application, service, network, device, sensor, connected or related user, location and digital or automated sources, action date & time, action categories or types, action location(s), action details or descriptions, action associate one or more active links, action associate one or more identified objects, applications,.. , action associate metadata), and 

the stored metadata includes multiple user action attributes associated with a plurality of applications and a plurality of application names associated with the plurality of applications (Rathod: [0374]; Actions & Activities Store 7950, wherein action(s) item(s) comprises of user name, identity, profile link whose actions are monitored, tracked & recorded, action identity, action source(s) including web site, application, service, network, device, sensor, connected or related user, location and digital or automated sources, action date & time, action categories or types, action location(s), action details or descriptions, action associate one or more active links, action associate one or more identified objects, applications, services, people, groups, networks, action related one or more lists, attachments, multimedia data, action associate metadata).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Arrouye (teaches to include storing the attribute according the attribute of the metadata by receiving a search query and identifying the action according to the search criteria) with the teachings of Rathod (teaches action or activity or status or log item(s) for the associated specific functions according to the application). One of ordinary skill in the art would have been motivated ee Rathod: [0169]). In addition, the references (Arrouye and Rathod) teach features that are directed to analogous art and they are directed to the same field of endeavor as Arrouye and Rathod are directed to searching applications and tracking information associated to each user’s action to determine the collaboration between the users.
	The modification of  Arrouye and Rathod teaches claimed invention substantially as claimed, however the modification of Arrouye and Rathod does not explicitly teach identifying a content item type the application has authority over by determining the content item type is included in both a first list of content items types the application supports opening or editing and a second list, different from the fist list, of content item types the application supports creating or exporting;

	However, Long teaches identifying a content item type the application has authority over by determining the content item type is included in both a first list of content items types the application supports opening or editing and a second list, different from the fist list, of content item types the application supports creating or exporting (Long :[0042]-[0043]; File systems typically store many types of objects, such as folders, files, permissions, user objects, group objects, Access Control Lists (“ACLs”) and Access Control Entries (“ACEs”), etc. Similarly, there are several different types of object metadata. For example, one type of object metadata represents attributes of the object. Such attributes frequently convey information about an object's Such metadata may include, for example, the name of the object, the type of the object, the creation date of the object, the most recent modification date of the object, various pointers to other objects, etc. For example, one user may be able to read and write to a particular object. A second user may only be allowed to read the object. A third user may not even be allowed to know that the object exists. This form of metadata is referred to herein as “permission metadata”);
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Arrouye (teaches to include storing the attribute according the attribute of the metadata by receiving a search query and identifying the action according to the search criteria) with the teachings of Rathod (teaches action or activity or status or log item(s) for the associated specific functions according to the application) to further include the teachings of Long (teaches two lists indicating the type of operation that is perform and categorizing based on the actions). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in retrieving data by giving additional options to retrieve data in a efficient manner (See Long: [0114]). In addition, the references (Arrouye, Rathod, and Long) teach features that are directed to analogous art and they are directed to the same field of endeavor as Arrouye, Rathod, and Long are directed to searching applications associated to each user’s action and retrieving data accordingly.
	Regarding claim 42, the modification of Arrouye, Rathod, and Long teaches claimed invention substantially as claimed, and Arrouye further teaches identifying the content item type the application has authority over is performed in response to installing the application on the device (Arrouye: [0139]; Opening of the email file from the search results window results in launching the email program and displaying the particular email which was found in the search results. In addition, the email program may display the search parameters, such as the search query which was used to find the opened file in the system wide search utility, and may allow the user to modify that request and search specifically within email files managed by the email program).  

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2005/0289109 issued to Arrouye et al. (hereinafter as "Arrouye") in view of U.S Patent Application Publication 2011/0276396 issued to Yogesh Chunilal Rathod (hereinafter as “Rathod”) in view of U.S Patent Application Publication 2015/0309682 issued to Lee et al. (hereinafter as "Lee") in further view of U.S Patent Application Publication 2015/0111190 issued to Steven Michael VITTORIO (hereinafter as "VITTORIO") .

Regarding claim 32, the modification of Arrouye, Rathod, and Lee teaches claimed invention substantially as claimed, how the modification of Arrouye, Rathod, and Lee does not explicitly teach the query further includes an utterance of one or more filtering terms, and the search performed filters the content items based on the one or more filtering terms, wherein the one or more filtering terms reference at least one of a time period, recency, username, filename, folder name, storage location, and action attribute.

	VITTORIO teaches the query further includes an utterance of one or more filtering terms, and the search performed filters the content items based on the one or more filtering terms (VITTORIO:[0085]; A user may be able to traverse text through a command indicating a request to view a next relevant location, for example by clicking on a button (e.g., via touch or mouse) or by voicing a command that brings the user to a next or previous place in the book that matches the search or to the next or previous most referenced book that has the text match within the text of the book, which will enable the user to search within the text of all books for free), wherein

the one or more filtering terms reference at least one of a time period, recency, username, filename, folder name, storage location, and action attribute (VITTORIO:[0032]; A “filter by time” 208 can provide filtering options 210 such as, but not limited to, enabling a search of content referenced at any time, between certain dates, after a certain date, for a certain year, for a certain school year, for the present semester, for a previous semester, and a designated one or more semesters as some examples).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Arrouye (teaches to include storing the attribute according the attribute of the metadata by receiving a search query and identifying the action according to the search criteria) with the teachings of Rathod (teaches action or activity or status or log item(s) for the associated specific functions according to the application) to include the teachings of Lee (teaches search query is .
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2005/0289109 issued to Arrouye et al. (hereinafter as "Arrouye") in view of U.S Patent Application Publication 2011/0276396 issued to Yogesh Chunilal Rathod (hereinafter as “Rathod”) in view of U.S Patent Application Publication 2003/0195865 issued to Long et al. (hereinafter as "Long") in further view of U.S Patent Application Publication 2015/0309682 issued to Lee et al. (hereinafter as "Lee").

Regarding claim 43, the modification of Arrouye, Rathod, and Long teaches claimed invention substantially as claimed, however the modification of Arrouye, Rathod, and Long does not explicitly teach the search query is received as a voice input and the reference to content includes an utterance of a term referencing a document, file, content, or item.

	Lee teaches the search query is received as a voice input and the reference to content includes an utterance of a term referencing a document, file, content, or item (Lee: [0010]; From the search box, the user may add terms to the search box (e.g., via voice input, keyboard input, etc.). Also from the search box, the user may provide a search query that includes the search terms inputted in to the search box. As shown in FIG. 1, the user device may display the search box from within the application and without causing the user device to navigate away from a current page or application from which the text was selected. [0013]; User device 210 may receive, from the user, an instruction to perform a search based on terms included in the search box. User device 210 may communicate with application server 220 in order to receive search results associated with the search).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Arrouye (teaches to include storing the attribute according the attribute of the metadata by receiving a search query and identifying the action according to the search criteria) with the teachings of Rathod (teaches action or activity or status or log item(s) for the associated specific functions according to the application) to include the teachings of Long (teaches two lists indicating the type of operation that is perform and categorizing based on the actions) to further include the teachings of Lee (teaches the search query is received as a voice input and the reference to content includes an utterance). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in retrieving data by giving additional options to retrieve data in a efficient manner (See Lee: [0026]). In addition, the references (Arrouye, Rathod, Long, and Lee) teach .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2011/0208822 issued to Rathod (hereinafter as “Rathod”) teaches receiving actions from the client device according to the search request in response to the resource and actions provided by the provider. 
U.S Patent 8,533,761 issued to Sahami et al. (hereinafter as “Sahami”) teaches receiving search request associated to media information based on the media related object.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
	
					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

3/26/2021
/ANDREW N HO/Examiner
Art Unit 2162   


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162